Judgment, Supreme Court, New York County (Bruce Allen, J.), rendered February 13, 2003, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and sentencing him, as a second felony offender, to a term of 472 to 9 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the jury’s determinations concerning credibility (see People v Gaimari, 176 NY 84, 94 [1903]). The undercover officer’s testimony was generally consistent with that of the other police witnesses, and was corroborated by the recovery of buy money from defendant.
Defendant’s challenges to the People’s opening and closing arguments are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find no basis for reversal (see People v D’Alessandro, 184 AD2d 114, 118-119 [1992], lv denied 81 NY2d 884 [1993]). Concur— Nardelli, J.P., Mazzarelli, Lerner, Friedman and Marlow, JJ.